      Case 2:17-cv-10721-JTM-JVM Document 121-1 Filed 03/14/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.                                                  Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


                           MEMORANDUM IN SUPPORT OF
                      MOTION TO CONFIRM STAY OF PROCEEDINGS

       Defendants Leon Cannizzaro (in his individual capacity and in his official capacity as

District Attorney of Orleans Parish); Graymond Martin; David Pipes; Iain Dover; Jason Napoli;

Arthur Mitchell; Tiffany Tucker; Michael Trummel; Matthew Hamilton; Inga Petrovich; Laura

Rodrigue; and Sarah Dawkins (the “Defendants”), through undersigned counsel, respectfully

submit this memorandum in support of their motion seeking to confirm that the proceedings in this

case have been automatically stayed until the U.S. Court of Appeals for the Fifth Circuit dismisses

the Defendants’ appeal, or remands the case, in whole or in part.




                                                1
       Case 2:17-cv-10721-JTM-JVM Document 121-1 Filed 03/14/19 Page 2 of 3



        On February 28, 2019, this Court entered its Order and Reasons denying in part the

Defendants’ Joint Motion to Dismiss, which appears to deny absolute and qualified immunity as

to some of the claims against the Individual Defendants. See Doc. No. 118 at 51–52. On March

12, 2019, the Defendants filed a Notice of Appeal of the Court’s Order and Reasons. Doc. No.

118.

        “Immunity, whether qualified or absolute, is an entitlement to be free from the burdens of

time-consuming pre-trial matters and the trial process itself.” Carty v. Rodriguez, 211 F. App’x

292, 293 (5th Cir. 2006) (quotation omitted). “A district court’s denial of a defense of qualified

immunity is immediately appealable, and once an appeal is filed, the district court is divested of

its jurisdiction to proceed against that defendant.” Id. Additionally, although Mr. Cannizzaro did

not assert absolute or qualified immunity with respect to the claims against him in his official

capacity, he is entitled to join in the appeal because some of the issues decided adversely to him

in his official capacity (such as whether the Plaintiffs have stated causes of action against him) are

inextricably intertwined with the issues presented in the Individual Defendants’ appeal of the

denial of immunity. See Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015)

(“The Supreme Court has held that appeals courts, in reviewing the denial of a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) on the basis of qualified immunity, have

jurisdiction to pass on the sufficiency of [the] pleadings, which is an issue of law that is both

inextricably intertwined with, and directly implicated by, the qualified immunity defense.”)

(quotation omitted); Pollard v. City of Columbus, 780 F.3d 395, 401 (6th Cir. 2015) (“Because a

municipality is not entitled to qualified immunity, . . the collateral order doctrine does not extend

to summary-judgment orders on municipal-liability claims. Nevertheless, to the extent the issues

raised in the City of Columbus’s appeal are ‘inextricably intertwined’ with the officers’ claims of




                                                  2
     Case 2:17-cv-10721-JTM-JVM Document 121-1 Filed 03/14/19 Page 3 of 3



qualified immunity, we may exercise pendent jurisdiction over the appeal.”); Roberts v. City of

Omaha, 723 F.3d 966, 975–76 (8th Cir. 2013) (because “[t]he issue of the city’s liability . . . is

‘inextricably intertwined’ with the qualified immunity issues in this appeal,” the appellate court

had “jurisdiction over this pendent appellate claim” by the city).

       Accordingly, the Defendants believe that the case, in effect, has been automatically stayed

by the filing of the Notice of Appeal. However, counsel for the Defendants has conferred with the

counsel for the Plaintiffs, who has stated that the Plaintiffs disagree with this position and oppose

the relief requested herein. Thus, in an abundance of caution, the Defendants respectfully request

that the Court enter an order confirming that, because the Court is without jurisdiction to proceed

against the Defendants until the appeal is dismissed or the case is remanded in whole or in part by

the Fifth Circuit, the proceedings against the Defendants are stayed until such time.

       Respectfully submitted,


  /s/ Thomas J. Barbera                                /s/ Matthew J. Paul
 Robert L. Freeman, Jr., 21596                        Richard C. Stanley, 8487
 OFFICE OF THE DISTRICT ATTORNEY,                     W. Raley Alford, III, 27354
 PARISH OF ORLEANS                                    Matthew J. Paul, 37004
 619 South White Street                               STANLEY, REUTER, ROSS, THORNTON
 New Orleans, Louisiana 70119                          & ALFORD, LLC
 Telephone: (504) 822-2414, ext. 2877                 909 Poydras Street, Suite 2500
 Facsimile: (504) 827-6393                            New Orleans, Louisiana 70112
                                                      Telephone: (504) 523-1580
 Thomas J. Barbera, 18719                             Facsimile: (504) 524-0069
 LAW OFFICE OF THOMAS J. BARBERA
 1010 Common Street, Suite 3000                       Counsel for Leon Cannizzaro (in his
 New Orleans, Louisiana 70119                         individual capacity); Graymond Martin;
 Telephone: (504) 931-0662                            David Pipes; Iain Dover; Jason Napoli;
 Facsimile: (504) 581-7083                            Arthur Mitchell; Tiffany Tucker; Michael
                                                      Trummel; Matthew Hamilton; Inga
 Counsel for Leon Cannizzaro (in his                  Petrovich; Laura Rodrigue; and Sarah
 official capacity as Orleans Parish                  Dawkins
 District Attorney)




                                                 3
